UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2130


WILLIO MODE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 16, 2014               Decided:   January 29, 2014


Before DUNCAN, DAVIS, and DIAZ, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Willio Mode, Petitioner Pro Se. Aimee J. Carmichael, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Willio Mode, a native and citizen of Haiti, petitions

for review of the Board of Immigration Appeals’ (“Board”) order

affirming the immigration judge’s denial of Mode’s application

for deferral of removal under the Convention Against Torture. 1

For the reasons discussed below, we dismiss the petition for

review.

              Pursuant to 8 U.S.C. § 1252(a)(2)(C) (2012), we lack

jurisdiction, except as provided in 8 U.S.C. § 1252(a)(2)(D)

(2012), to review the final order of removal of an alien who is

removable         for   having    been   convicted   of    certain   enumerated

crimes, including an aggravated felony.                 Under § 1252(a)(2)(C),

we retain jurisdiction “to review factual determinations that

trigger      the    jurisdiction-stripping     provision,     such   as   whether

[Mode] [i]s an alien and whether [ ]he has been convicted of an

aggravated felony.”              Ramtulla v. Ashcroft, 301 F.3d 202, 203

(4th       Cir.    2002).         Once   we   confirm     these   two     factual

determinations, then, under 8 U.S.C. § 1252(a)(2)(C), (D), we

can only consider “constitutional claims or questions of law.”




       1
       Before the immigration judge, Mode conceded that his
aggravated felony conviction for a particularly serious crime
precluded him from receiving asylum or withholding of removal.
He did not dispute this issue on appeal to the Board, nor does
he challenge it before this court.



                                          2
8 U.S.C. § 1252(a)(2)(D); see Mbea v. Gonzales, 482 F.3d 276,

278 n.1 (4th Cir. 2007).

           Because       Mode       has   conceded    that      he    is    a    native    and

citizen of Haiti and that he has been convicted of an aggravated

felony as defined in 8 U.S.C. § 1101(a)(43)(B) (2012) (defining

“aggravated      felony”     as      including      “illicit         trafficking      in    a

controlled      substance       .    .    .   ,   including     a     drug       trafficking

crime”), we find that § 1252(a)(2)(C) divests us of jurisdiction

over the petition for review. 2               We therefore dismiss the petition

for review.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court     and      argument      would   not    aid       the   decisional

process.

                                                                     PETITION DISMISSED




     2
       Mode does not raise any colorable questions of law or
constitutional issues that would fall within the exception set
forth in § 1252(a)(2)(D).



                                              3